Title: To George Washington from Thaddeus Betts, 10 October 1782
From: Betts, Thaddeus
To: Washington, George


                  May it please your Excellency
                     
                     Norwalk Octobr 10th 1782
                  
                  We had the Honor of a Letter from your Excelly of Sept. 11th Ult. in Reply to an Application from us wherein Isaac Raymond & Thomas Selleck Prisoners from the Enemy were requested to be exchanged for Henry Chilester Chichester & Joel Smith taken from us.  Your Excelly condescended to write.  If the two Persons you mention are now in Provost at West-Point they will soon be sent in to be accounted for—Chilester & Smith are returned Home in Consequence of an Expectation of the proposed Exchange but Raymond & Selleck are still (we hear) retained at West-Point which may be imputed to our neglecting to inform your Excelly that the proposed Exchange is agreed to on the Part of the Enemy & the Prisoners are returned we doubt not Your Excelly will immediately discharge Raymond & Selleck who have been held for our Friends lately returned.  We have the Honor to subscribe our selves your Excellys most obedient, obliged & humble Servants
                  
                     Justices of Peace in Behalf of the Rest
                     Thaddeus Betts
                     Eliphalet Lockwood
                     John Lockwood
                     
                  
               